


Exhibit 10.13


To: Fiduciary Trust Company International


FORM OF INVESTMENT MANAGEMENT WITH CUSTODY AGREEMENT
FOR ACCOUNT ENTITLED
“________________________________________________________________”


1.
Investment Management Account. We appoint you to be the agent for the
undersigned entity (referred to as “we” or “us”) to act as investment manager of
an Investment Management with Custody Account (“Account”) in the name specified
above to manage all assets and cash, including but not limited to the proceeds
from the sale of such assets, and the income attributable to such assets, that
are delivered to you for the Account (“Account Assets”). We will deliver to you
only assets owned solely by us, and will advise you of the cost, date and manner
of acquisition of any additional assets contributed to the Account. We will
promptly notify you in writing of any reduction in the amount of the Account
Assets subject to your investment management direction.



2.
Investment of Account Assets. Subject to our right to give instructions with
respect to the Account as described in Section 4 of this Investment Management
with Custody Agreement (the “Agreement”), we authorize you, in your discretion,
to:



(a)
invest, reinvest and/or hold cash un-invested, at the Account's risk, at such
times and in such manner as you determine. You may buy, sell, exchange, convert
and otherwise invest or trade in any stocks, bonds, units and other instruments,
whether the issuer is organized in or outside the United States, including but
not limited to:



(1)
deposit accounts, including your own or those of any of your Affiliated or
Subsidiary Companies, as defined in Section 12;



(2)
shares of any mutual fund (including any money market mutual fund), including,
without limiting the generality of this discretion, any mutual fund for which
you and/or any of your Affiliated or Subsidiary Companies, acts as sponsor,
distributor, administrator, adviser, or in any other capacity, or receives
investment advisory or other fees (collectively, “Affiliated Funds”); provided,
however, that if you invest in any Affiliated Fund, to the extent required by
any applicable law, rule or regulation, this Agreement or any other governing
document, you will exclude the value of any Account Assets so invested, from the
calculation of your fee under Section 11of this Investment Management Agreement;
and



(3)
securities acquired pursuant to any public, private and direct placement,
including, without limiting the generality of this discretion, any fund not
registered under the Investment Company Act of 1940, as amended (a
“Non-Registered Fund”), for which you and/or any of your Affiliated or
Subsidiary Companies acts sponsor, distributor, administrator, adviser, or in
any other capacity, or receives investment advisory or other fees; provided,
however, that if you invest in any Non-Registered Fund, to the extent required
by any applicable law, rule or regulation, this Agreement or any other governing
document, you will exclude the value of any Account Assets so invested, from the
calculation of your fee under Section 11 of this Investment Management
Agreement.



(b)
execute any documentation as the Account's agent and attorney-in-fact as you may
deem necessary to facilitate any such investment or reinvestment, including but
not limited to signing the Account's or our name (1) on any securities
registered in the Account's or our name in order to sell them or enable them to
be deposited as authorized above, (2) on any documents necessary to establish
your security interest under Section 8, and (3) on all necessary certificates of
ownership or other instruments required by an issuer, depository or governmental
authority under applicable law or regulation, and authorize your sub-custodians
to do likewise;



(c)
place Account trades with any issuers or with any brokers or dealers, as you may
select, including any of your Affiliated or Subsidiary Companies, which brokers
or dealers are entitled to receive compensation out of the Account Assets for
their services; and



(d)
purchase, sell, exchange, convert and otherwise execute non-US currency
transactions in the spot or forward market as agent or as principal, at the
market rate, as determined by you at your discretion.






--------------------------------------------------------------------------------




3.
Custody of Account Assets. Subject to Sections 4 and 5(a), we authorize you, in
your discretion:



(a)
to hold cash and hold any issue of securities in the Account with securities of
the same issue of your other clients, and deposit Account Assets (whether in
“book entry” or physical form) with any domestic or non-US bank, broker or
dealer, or securities depository, as your sub-custodian, in nominee name or
otherwise;



(b)
with respect to trades reported on the Account's behalf through Depository Trust
Company (“DTC”), to accept instructions from DTC (whether in a DTC report or
otherwise) as though they were given by us; and



(c)
in those cases in which securities that have been purchased at varying prices
are being sold or transferred, to use the “specific identification method” for
allocating tax lots to a particular sale or transfer of securities for U.S.
federal income tax purposes, unless we specifically request you to use another
method of tax lot selection on or before the settlement date relating to that
sale or transfer. This delegation of authority includes, without limitation, the
discretion to select tax lots using a lot selection method other than “FIFO”
(first-in, first-out).



4.
Special Instructions. We authorize you to record telephone conversations related
to the Account, and to rely on our oral or written instructions or notices when
you receive them from any of our Authorized Persons, as defined in Section 6(k).
We agree to confirm in writing any oral instruction given to you as soon
thereafter as possible. You shall be under no duty to make any investigation or
inquiry as to any statement contained in any oral or written instruction given
and, unless and until specifically advised otherwise, you may accept the same as
conclusive evidence of the truth and accuracy of the statements contained
therein. You agree to comply with the following special instructions:

_________________________________________________________________________________________________
_________________________________________________________________________________________________


Notwithstanding the foregoing, we agree that these special instructions shall
continue to be effective until canceled or modified by us in a subsequent
writing delivered to you.


5.
Administrative Provisions.



(a)
Income. Please remit income as follows:
______________________________________________________



(b)
Statements. You agree to send us statements of principal and income transactions
and appraisals of Account Assets at least quarterly, in written form or in any
other form that you choose to make available, and provide an annual statement of
income classified for federal income tax purposes, and a schedule of security
transactions for the calendar year showing gains and losses, if the income tax
costs and dates of acquisition are available. For purposes of all reports made
by you, any non-US securities denominated in non-US currencies will be valued in
the Account's base currency, which will be in United States dollars unless we
agree otherwise. We agree to accept any form of communication transmitting such
information.



(c)
Preparation of Income Tax Returns. You are o are not o authorized to prepare our
income tax returns. If we have requested this service, you are authorized to
charge the Account based on the amount of work involved.



(d)
Shareholder Disclosure. You may disclose the Account's or our name, address and
security position when requested to do so by any issuer of securities held in
the Account, unless we indicate that you may not (unless required by law) by
checking the box o.



6.
Representations and Warranties. We hereby acknowledge, represent and warrant to,
and agree with you, as follows:



(a)
Client Assets. We are the sole owner of all Account Assets and (1) there are no
restrictions on the transfer, sale or public distribution of any such Account
Assets and (2) no option, lien, charge, security or encumbrance exists over such
Account Assets, except as described to you in writing.



(b)
Authority. All authority given to you under this Agreement will remain in effect
until changed or terminated by us in writing. You may give a copy of this
Agreement to any broker, dealer or other party to a transaction, as evidence of
your authority to act on the Account's behalf.


2

--------------------------------------------------------------------------------




(c)
Understanding of Terms. We have reviewed, either alone or with our independent
agent, and understand the matters set forth in this Agreement. We have received
all information that we deem necessary or desirable in connection with our
decision to enter into this Agreement.



(d)
Compliance with Anti-Money Laundering Laws. To comply with United States
anti-money laundering laws and regulations, we represent as follows:



(1)
The Account Assets were not, and are not, directly or indirectly derived from
activities that may contravene United States federal, state or international
anti-money laundering laws or regulations to the extent that any such laws or
regulations may be applicable to us.



(2)
If we are acting as agent or nominee for the beneficial owners of the Account
Assets, we have adopted anti-money laundering policies and procedures with which
we are in compliance.



(3)
If we are a non-US bank, we are not operating under an offshore banking license,
which as a condition of our license, prohibits us from conducting banking
activities with the citizens of, or in the local currency of, the jurisdiction
that issued such license.



(4)
We have not been formed by, or for the benefit of, any individual described
below; and none of the Authorized Persons identified to you from time to time in
accordance herewith, is an individual described below:



(A)
a current or former senior official in the executive, legislative,
administrative, military, or judicial branches of a non-US government (whether
elected or not), or

(B)
a senior official of a major non-US political party, or

(C)
a senior executive of a non-US government-owned commercial enterprise, or

(D)
an immediate family member of any of the individuals described in subsections
(A) through (C) above, or a person known to maintain a close personal or
professional relationship with any such individuals.

For purposes of this representation, “senior official or executive” means an
individual with substantial authority over policy, operations, or the use of
government-owned resources; “immediate family” includes a spouse, parents,
siblings, children, and a spouse's parents or siblings.


(5)
We acknowledge that Federal law requires that you obtain, verify and record
information and documents to identify the persons opening new accounts. For
natural persons, this may include, without limitation, name, address, date of
birth, and social security numbers, as well as government-issued photo
identification, and for clients, other than natural persons, tax identification
numbers and documents evidencing formation (e.g., Articles of Incorporation). We
further acknowledge that you may also screen such names against various
databases to verify identity.



(6)
We agree to provide you with information and documentation relating to our
organizational structure, beneficial ownership, source of funds and Authorized
Persons, including any changes relating thereto, whenever such changes occur, or
if there are no such changes, upon request by you.



(e)
Changes to Account or Representations in Agreement. We will promptly notify you
in writing of: (1) any change to the Account of which you would not otherwise
have knowledge; and/or (2) any occurrence that results, or threatens to result,
in any representations by us contained in this Agreement becoming false,
misleading or incomplete.



(f)
Past Performance Not Indicative of Future Results. We acknowledge that past
performance results achieved by accounts supervised and/or managed by you may
not be indicative of the future performance of the Account.



(g)
Notice of Certain Events. We or our successor or legal representative, as the
case may be, shall promptly notify you in writing of our dissolution,
termination, merger, bankruptcy and/or the occurrence of any other event that
might affect the validity of this Agreement or your authority under this
Agreement. All directions given and actions taken or omitted by you prior to the
time that such notice is given to you and which would otherwise be appropriate
under the terms of this Agreement shall be binding upon us and any successor or
legal representative thereto. Neither we nor any successor or legal
representative thereto shall hold you liable for any loss, damage or liability
arising out of or based upon any action taken or omitted by you in accordance
with this Section 6(g).




3

--------------------------------------------------------------------------------




(h)
Authority to Enter Into Agreement and of Signatory. We have full authority and
power to engage you under the terms and conditions of this Agreement, and to
execute, deliver and perform this Agreement without the need for any
governmental or other authorizations, approvals or consents. Any individual
whose signature is affixed to this Agreement on our behalf has full authority
and power to execute this Agreement on our behalf. Any such individual and/or we
shall promptly notify you in writing of any event that could reasonably be
anticipated to affect any such individual's authority under this Agreement.



(i)
Binding Obligations. We represent that your engagement by us pursuant to the
terms of this Agreement constitutes our legal, valid and binding obligation and
does not violate our constituent documents, any other material agreement, order
or judgment of any court or governmental authority, or any law applicable to us.
We further represent that all investments permitted herein are within our power
to enter into and have been duly authorized, and that when you enter into such
investments on the Account's behalf and they are binding against a counterparty,
they will constitute our legal, valid, and binding obligations.



(j)
Organizational Documents. We represent that you have been furnished a true and
complete copy of such documentation, as amended to date, that establishes and
evidences our organization as a legal entity and our authority to retain you. We
will furnish promptly to you any amendments to such documentation, and we agree
that, if any amendment affects your rights or obligations, such amendment will
be binding on you only when you agree in writing. If the Account contains only
part of our investment assets, we understand that you will have no
responsibility for the diversification or concentration of all of our
investments, and that you will have no duty, responsibility or liability for
assets that are not in the Account.



(k)
Corporations, Partnerships and Other Entities. We represent that the
individual(s) specified below in subsections (1) and (2) of this Section 6(k)
are authorized to certify to you from time to time those persons who are duly
authorized to act for us under this Agreement (“Authorized Persons”) and those
persons or entities who are our shareholders, partners or members. We agree to
notify you promptly in writing of any changes in the information specified below
or on the Exhibits referred to below and attached hereto. We further represent
as follows:



(1)
Corporations. If we are a Corporation:



(A)
Our President, Secretary or Chief Financial Officer listed on the attached
Certification of Authorized Persons (Exhibit A) is authorized to act for us as
an Authorized Person and to certify to you from time to time, by listing on, and
delivering to you, Exhibit A or a substantially similar form, those other
persons who also are so authorized to act on our behalf.

(B)
We have not issued bearer shares.

(C)
If we have five or fewer shareholders, we have accurately and completely listed
on the attached Certification of Ownership (Exhibit B) all of the applicable
information requested.

(D)
Check as applicable:

o we are incorporated under the laws of            as a for-profit corporation;
or
o we are incorporated under the laws of            as a not-for-profit
corporation.


(2)
Partnerships and Other Entities.



(A)
If we are a partnership, an Authorized Person is any one of the general partners
named on the attached Certification of Authorized Persons (Exhibit A).

(B)
If we are an entity other than a corporation or partnership, the officer
specified on the attached Certification of Authorized Persons (Exhibit A) is
authorized to act for us as an Authorized Person and to certify to you from time
to time, by listing on, and delivering to you, Exhibit A or a substantially
similar form, those other persons who also are so authorized to act on our
behalf.

(C)
If we are a partnership or entity other than a corporation, and have five or
fewer partners or members, we have accurately and completely listed on the
attached Certification of Ownership (Exhibit B) all of the applicable
information requested.

(D)
If we are a partnership or other entity, other than a corporation, we were
formed under the laws of           .



(3)
Our taxable (or fiscal year) ends           .



(4)
We are not required to be registered under the United States Investment Company
Act of 1940, as amended.


4

--------------------------------------------------------------------------------






(l)
Non-US Entities. If we are a non-US entity including but not limited to a
corporation or partnership formed under the laws of a country other than the
United States, we further represent as follows:



(1)
We have checked here o if we meet any of the criteria under Test I on Exhibit C
hereto; and we have checked here o if we meet any of the criteria under Test II
on such Exhibit C.



(2)
We are not a dealer in stocks or securities and we do not have our principal
office in the United States, nor are we otherwise engaged in trade or business
in the United States.



We agree to notify you promptly in writing of any changes in the information
specified above.


7.
Repayment of Debts; Payment of Interest. We agree to repay you whether or not
demand is made (a) the amount of any overdraft or other amounts (including but
not limited to fees) owed by us, or charges or liabilities advanced or incurred
by you, a sub-custodian, or nominee in connection with the Account (including
but not limited to attorneys' fees) or any other account that we maintain with
you, and (b) interest thereon at the rate then charged by you to your investment
management clients on demand notes, as that rate may change from time to time
(collectively “Debts”). You may charge the Account, or any other account that we
may then have with you, for any Debts.



8.
Grant of Security Interest. To collateralize our obligations to repay any Debts,
by signing this Agreement we grant you a continuing security interest in the
Account Assets and the assets in any other account (including, but not limited
to cash, certificated and uncertificated securities and other financial assets)
that we maintain with you in the same legal capacity at any time that any Debts
are outstanding ("Collateral"). You may apply any cash, or sell any other
Collateral and apply the proceeds to repayment of the Debts and related
expenses. We agree that you will have all the rights of a secured creditor that
are provided by New York law and that you may assign any such rights.



9.
Your Responsibilities. Your responsibilities are solely as stated in this
Agreement. Specifically, we agree that, except as may otherwise be provided by
law, you shall not be liable for:



(a)
any loss that the Account may suffer by reason of any investment decision made
or other action taken or omitted in good faith and with that degree of care,
skill, prudence and diligence under the circumstances then prevailing that a
prudent person acting in a like capacity would use in the conduct of an
enterprise of a like character and with like aims;



(b)
any loss, expense or other liability (including but not limited to attorneys'
fees) arising or incurred as a result of your compliance with our instructions,
reasonably and in good faith believed by you to be genuine;



(c)
any act or failure to act by any broker or other person with whom you or the
Account may deal in connection with the subject matter of this Agreement; or



(d)
any failure or delay in performance of any obligation under this Agreement
arising out of or caused, directly or indirectly, by circumstances beyond your
reasonable control, including without limitation, acts of God; earthquakes;
fires; floods; wars; terrorism; civil or military disturbances; sabotages;
epidemics; riots; interruptions, loss or malfunctions of utility, transportation
or communication service; accidents; labor disputes; acts of civil or military
authority; governmental actions and inability to obtain labor, material,
equipment or transportation.



We understand that the value of investments made for the Account may go down as
well as up, and may be subject to various market, economic and/or business risks
(and if the Account is invested in international markets, currency and political
risks, including but not limited to the risks of nationalization, confiscatory
taxation and exchange restrictions), as well as the risk that the investment
decisions made may not always be profitable or prove to have been wise. We also
understand that there is no guarantee as to the value of our investments or the
specific performance level of the Account.


We understand that securities, mutual funds and other non-deposit investments
are not deposits or other obligations of, or guaranteed by you or any other
bank, are not insured by the Federal Deposit Insurance Corporation (“FDIC”) or
any other government agency, and are subject to investment risk, including
possible loss of principal amounts invested.


10.
General Indemnification. We agree to indemnify you to the fullest extent
permitted by law for any expense or liability (including, without limitation,
attorneys' fees and related charges and expenses) incurred by you with respect
to the Account


5

--------------------------------------------------------------------------------




when acting in accordance with this Agreement or to enforce this Agreement or
any part thereof, including, without limitation, this Section 10.


11.
Compensation. For your services under this Agreement, we authorize you to charge
the fees and charges as set forth in Schedule 1 attached to this Agreement, as
that schedule may be amended from time to time. You may charge ___% against
income and ___% against principal; or to the extent that the income is
insufficient to cover the percentage of fees and charges indicated, then the
balance thereof is to be charged against principal.



12.
Conflicts. Nothing in this Agreement shall be deemed to limit or restrict your
right, or the right of any of your officers, directors or employees, to engage
in any other business or to render investment management services or services of
any kind to any other client. We understand that you provide investment
management services to numerous other accounts. We understand that you may give
advice and take action with respect to any of your other clients and their
accounts that may differ from the timing or nature of action taken by you with
respect to the Account. Nothing in this Agreement shall impose upon you any
obligation to purchase or sell or to recommend for purchase or sale, with
respect to the Account, any security (including long and short positions) that
you, or your Affiliated or Subsidiary Companies, or your or their directors,
officers, employees or family members of any of them may purchase or sell for
its or their own account(s) or for the account of any other client. For purposes
of this Agreement, “Affiliated or Subsidiary Companies” are those operating
companies and investment entities, directly or indirectly controlled by, or
under common control with, you or your parent company, Franklin Resources, Inc.,
and whether using the name Fiduciary, Templeton, Franklin, FTI or any other
name.



We acknowledge that your ability and that of your Affiliated and Subsidiary
Companies to effect and/or recommend transactions may be restricted by
applicable regulatory requirements in the United States and elsewhere and/or
your or their internal policies designed to comply with such requirements.
Consequently, there may be periods when you may not initiate or recommend
certain types of transactions in certain investments when you or your Affiliated
or Subsidiary Companies are performing services or when aggregated position
limits have been reached, and we will not be advised of that fact.


We acknowledge that you or your Affiliated or Subsidiary Companies may obtain
and keep profits, commissions and fees in connection with activities for other
clients and from their own accounts. We also acknowledge that you may receive
compensation from distributors of mutual funds, including money market funds,
for performing shareholder servicing functions that such distributors would
otherwise have to perform themselves. If any Account Assets are invested in such
funds, you are authorized to receive this compensation.


13.
Proxies and Other Legal Notices. Decisions on proxy voting will be made by you
unless such decisions are expressly reserved by us. You shall not be expected or
required to take any action other than the rendering of investment-related
advice with respect to lawsuits involving securities presently or formerly held
in the Account, or the issuers thereof. However, you will use commercially
reasonable efforts to file proofs of claim on behalf of the Account in
class-action suits and, in that connection, you may, without prior permission or
consent, include information about the Account. We acknowledge that by filing a
proof of claim on our behalf, you may waive our right to pursue separate
litigation against the issuer with respect to the subject matter of the lawsuit.
Should you determine to undertake litigation against an issuer on behalf of one
or more clients, you shall obtain our prior written consent to undertake such
litigation before we are included in any such litigation. If we consent to such
litigation, we agree to pay the portion of any reasonable legal fees associated
with our claim or we will forfeit any claim to any assets that you may recover
on behalf of the Account, up to the amount of such legal fees owed by us to you.
If we do not consent to such litigation, we agree to hold you harmless for
excluding the Account from such action and agree to indemnify you against any
claims the Account may have against you resulting from the Account exclusion.



14.
Brokerage. In selecting brokers or dealers to execute trades, you are expressly
authorized to consider the fact that a broker or dealer has furnished
statistical, research or other information or services which enhance your
investment research and portfolio management capability, generally, even if the
commission exceeds the commission which another broker would have charged for
effecting the transaction; provided that you determine in good faith that the
amount of commission charged was reasonable in relation to the value of
brokerage and/or research services provided by such broker, either in respect of
the Account or your overall responsibilities to your discretionary accounts.



Nothing herein shall preclude the “bunching” of orders for the sale or purchase
of portfolio securities in the Account with other accounts managed by you. In
some cases, prevailing trading activity may cause you to receive various
execution prices on the entire volume of any security sold for the accounts of
your clients. When this happens you may average the various prices and charge or
credit the Account with the average price, even though the effect of this
aggregation of price may sometimes work to the disadvantage of the Account. We
also understand and acknowledge that you or your Affiliated

6

--------------------------------------------------------------------------------




or Subsidiary Companies may, based upon factors that you deem to be important,
such as the relative size, investment objectives and/or investment restrictions
of client accounts, restrict to certain accounts purchases and sales of
securities acquired in initial public offerings, including those that trade or
are expected to trade at a premium in the secondary market.


15.
Confidential Relationships. All information and recommendations furnished by
either party to the other shall at all times be treated in strictest confidence
and shall not be disclosed to third persons, except as may be permitted by law
or regulation, or except upon the prior written approval of the other party to
this Agreement.



16.
Communications. All Account documents and other instructions or notices, as
applicable, required to be in writing shall be deemed duly given when delivered
in person or sent by first-class mail, postage prepaid, overnight courier, or
confirmed facsimile, with original to follow, to us at our address below, or to
you addressed as follows:



Fiduciary Trust Company International
600 Fifth Avenue
New York, New York 10020


Either party may, by written notice given at any time, designate a different
address for the receipt of Account documents, instructions or notices due under
this Agreement.


17.
Use of Affiliated or Subsidiary Companies. You may delegate all or part of your
duties under this Agreement to any Affiliated or Subsidiary Company.



18.
Governing Law. This Agreement will be governed by the laws of the State of New
York without regard to any laws that might otherwise apply under principles of
choice of law or conflicts of law.



19.
Entire Agreement; Amendment; Termination. This Agreement sets forth and restates
the entire understanding of the parties with respect to the Account, and
replaces all previous agreements, understandings and communications, oral or
written. It can only be amended by both parties in writing, except that, if you
send us notice of an amendment, it will become effective thirty days later
unless we object in writing within that time. We may terminate this Agreement at
any time by written notice to you. You may terminate it on thirty days' written
notice to us. Sections 6, 7, 8, 9, 10, 11, 15, 16, 18 and 19 shall survive the
termination of this Agreement. Upon termination you will have no further
obligations hereunder, provided that any liability under this Agreement of
either party to the other shall survive and remain in full force and effect with
respect to transactions that have been initiated, but not completed, and with
respect to any other claim or matter of which either of the parties has given
the other written notice prior to such termination, until such liability has
been finally settled (except that you will be entitled to your fees, prorated to
the date of termination). If liquidation of any part of the Account is necessary
or desired by us, you will do so in an orderly manner and, after settlement of
all amounts outstanding from the Account, you will transfer such liquidated
assets and any other remaining Account Assets to us or in accordance with our
instructions.



20.
Severability. The provisions of this Agreement are severable. If any provision,
or part thereof, is determined to be void, voidable, illegal or invalid, the
remaining provisions of this Agreement, including parts thereof, if applicable,
shall continue to be valid and enforceable.




7

--------------------------------------------------------------------------------




21.
FDIC Insurance Disclosure. We acknowledge that securities, mutual funds and
other non-deposit investments in the Account are subject to the following:

NOT FDIC-INSURED
May lose value
No bank guarantee.
We understand that any cash balances placed on deposit in the Account are
insured by the Federal Deposit Insurance Corporation (“FDIC”) to the maximum
extent allowed under the FDIC's general deposit insurance rules; and that
through December 31, 2012, deposits placed in non-interest-bearing transaction
accounts, including demand deposits and checking accounts, are fully insured
without monetary limit.
AGREED:
 
 
 
 
Name of Legal Entity
FIDUCIARY TRUST COMPANY
INTERNATIONAL
 
By:
 
 
 
Signature
By:
 
 
 
 
 
Signature
 
Name and Title (Please Print)
 
 
 
 
 
 
Name and Title (Please Print)
 
Address
Date:
 
 
 
 
 
 
City State Zip Code
 
 
 
 
 
Telephone


8

--------------------------------------------------------------------------------




Fiduciary Trust Company International 


EXHIBIT A


CERTIFICATION OF AUTHORIZED PERSONS
UNDER THE INVESTMENT MANAGEMENT WITH CUSTODY AGREEMENT
FOR ACCOUNT ENTITLED
“____________________________________________________________”


I certify, as the ____________________________ (specify title; e.g., general
partner [of a partnership]; president, secretary [of a corporation]; managing
member [of an LLC]), that the following persons are “Authorized Persons” under
the Agreement. If box is checked o, complete shaded fields.


NAME
 
TITLE
 
TAX ID NO.
 
SPECIMEN SIGNATURE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





 
Name of Legal Entity (Please Print)
By:
 
 
Signature
 
 
 
Name and Title (Please Print)
Date:
 








9

--------------------------------------------------------------------------------




Fiduciary Trust Company International 


EXHIBIT B
CERTIFICATION OF OWNERSHIP
of _______________________ (the “Company”)*
*Insert Name of Company above signature line below
Part A.
The undersigned hereby certifies on behalf of the Company:
1.
As of the ___________ day of ___________________, 20___, the Company's books and
records reflect that those listed below are the sole holders and beneficial
owners of the Company's issued and outstanding shares or ownership interests:

Name of Holder of Ownership Interests
 (“Owner”)* (e.g., Shareholder / Partner / Member)
 
Residential Address
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

*
Complete Part B for each Owner that is a “Fiduciary Account” (e.g., Trust,
Estate, Uniform Transfers to Minors Act Account, etc.)

2.
For any Fiduciary Account specified above, the funder, each beneficiary to whom
income or principal is currently distributable, and each acting trustee,
executor, custodian (under the Uniform Transfers to Minors Act), and other
fiduciary, together with the legal capacity and residence of each, are listed in
Part B.

Part B.
    
Name of Person
 
Legal Capacity
 
Legal Residence (City and State)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
Insert name of Company
By:
 
 
Signature
Name:
 
 
Please print
Title:
 



    

10

--------------------------------------------------------------------------------




Fiduciary Trust Company International 


(APPLICABLE TO NON-US ENTITIES ONLY)


EXHIBIT C


TO THE INVESTMENT MANAGEMENT WITH CUSTODY AGREEMENT
FOR ACCOUNT ENTITLED
“___________________________________________________________________”


U.S. federal law places certain restrictions on non-US ownership of any interest
in oil and gas leases on federal (U.S.) land and on non-US control of United
States shipping and communications companies. In connection with such securities
that are or may be held in a client's account, Fiduciary must certify to issuers
or to domestic depositories where the securities may be held (e.g., Depository
Trust Company (“DTC”)) whether the client meets any of the criteria set forth in
either Test I or Test II.




TEST I


For purposes of shipping and communications companies, do you meet any of the
following criteria?


(a)
Any individual person who is not a United States citizen;



(b)
Any non-US government;



(c)
Any corporation, the president, chief executive officer, chairman of the board
of directors or other executive officer of which is not a United States citizen,
or of which more than a minority of its directors necessary to constitute a
quorum or more than a minority of its directors are not United States citizens;



(d)
Any corporation organized under the laws of any non-US government;



(e)
Any corporation of which more than one-fourth of its stock is owned beneficially
or of record, or may be voted, by persons who are not United States citizens, or
which by any other means whatsoever is controlled by or in which control is
permitted to be exercised by persons who are not United States citizens;



(f)
Any partnership or association which is controlled by persons who are not United
States citizens; or



(g)
Any person (including any individual, partnership, corporation or association)
who acts as representative of, or fiduciary for, any person described in clauses
(a) through (f) above.


11

--------------------------------------------------------------------------------




Fiduciary Trust Company International 
    
(APPLICABLE TO NON-US ENTITIES ONLY)


EXHIBIT C (cont'd)


TO THE INVESTMENT MANAGEMENT WITH CUSTODY AGREEMENT
FOR ACCOUNT ENTITLED
“____________________________________________________________________”




TEST II


For purposes of ownership interests in oil and gas leases on federal (U.S.)
land, do you meet any of the following criteria?


(a)
Any individual person who is not a citizen of the United States;



(b)
Any association (including a partnership, joint tenancy and tenancy in common)
organized or existing under the laws of any government outside the United States
or any state or territory thereof, or of which any members are not citizens of
the United States;



(c)
Any corporation organized under the laws of any government outside the United
States or any state or territory thereof, or of which corporation, to the best
of its knowledge, more than 5% of the voting stock, or if all of the voting
stock, is owned or controlled by citizens of countries that deny to United
States citizens privileges to own stock in corporations holding oil and gas
leases similar to the privileges of non-United States citizens to own stock in
corporations holding oil and gas leases on federal lands; or



(d)
Any person otherwise not qualified to hold an interest in oil and gas leases on
federal lands, including offshore areas, under federal laws and regulations in
effect from time to time.






12

--------------------------------------------------------------------------------




Fiduciary Trust Company International 


SCHEDULE 1


FEE SCHEDULE
INVESTMENT MANAGEMENT WITH CUSTODY AGREEMENT
FOR ACCOUNT ENTITLED
“                                            ”




As compensation for managing and maintaining custody of my Account, you shall be
paid an Investment Management Fee (the “Fee”) in accordance with the schedule
set forth below based on the aggregate amount of assets under management in the
“Relationship Accounts.” The Fee shall be allocated among, and charged pro rata
to, each of the Relationship Accounts in proportion to the amount that each
Relationship Account bears to the aggregate amount of all Relationship Accounts.


    
Investment Management Fee:


     % of the first       million assets


     % of the next       million assets


     % of the balance of the assets


The minimum annual Fee for the Relationship Accounts (in the aggregate) shall be
_________.


From time to time, assets in an account may be invested in one or more of
Fiduciary Trust's affiliated mutual funds. The value of these affiliated mutual
funds will be excluded from our calculation of the Portfolio Management Account
Services fee at the account level, but will be subject to an administrative fee
of ___%, where permitted by law.


You shall be paid the Fee quarterly in arrears, based on the aggregate value of
the assets in the Relationship Accounts valued as of the last Business Day of
the previous calendar quarter, equal to one-fourth of the annual rates specified
above. For purposes of this Schedule, “Business Day” shall mean any day on which
banking institutions in New York State are required to be open for business.





13

--------------------------------------------------------------------------------




 
Fiduciary
Trust
International
 
 





PERMISSION TO USE YOUR NAME ON A REPRESENTATIVE CLIENT LIST


We frequently receive requests from prospective clients for a sample or
representative list of clients invested in one of our investment styles or
strategies. We would greatly appreciate your taking a moment to consider being
included on such a list.
We wish to honor your preference with respect to releasing the name of your
organization to any third-party entity. For this reason, we wish to obtain your
permission prior to including your name on a representative client list. Please
note that inclusion of your name on such a list does not constitute an
endorsement by you of Fiduciary Trust Company International. In addition, in the
event a prospective client asks us for additional contact information with
respect to your organization, we will obtain your permission to do so prior to
releasing any such information.
Please review and indicate your preference in the appropriate space below in the
"Permission to Use Name" box. Should your preference change at a later date,
simply let your Portfolio Manager know, and we will make the necessary changes.
Thank you for your time and consideration.
 
 
 
 
 
Permission to Use Name
 
 
 
 
 
 
You may use the name of our organization (but no contact or address information)
in a representative or sample client list.
 
 
 
 
 
 
We prefer that the name of our organization not be used in any representative or
sample client list.
 
 
 
 
 
[INSERT NAME OF CLIENT]
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
Date
 
 
Title:
 
 
 
 
 
 
 
 
 
 


14

--------------------------------------------------------------------------------




[exhibit1013image1.jpg]

15

--------------------------------------------------------------------------------




[exhibit1013image2.jpg]







16